ORDER OF REINSTATEMENT
Comes now the Disciplinary Commission of the Indiana Supreme Court and, pursuant to Admission and Discipline Rule 23, Section 4, tender to this Court their Findings of Fact and Recommendation which more fully appears in words and figures as follows, to wit:
(H. 1)
And this Court, being duly advised now finds that the findings and recommendation of the Disciplinary Commission should be adopted.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Richard A. Wetherill, be and he hereby is reinstated as a member of the Bar of the State of Indiana.
The Clerk of this Court is directed to forward copies of this Order to the parties of record and their attorneys and to all who were given notice of Respondent's suspension.
See also, 447 N.E.2d 589.